DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 7-9, 13-14, 19 and 21 are objected to because of the following informalities:  
For claim 1, the recitation “a BLDC motor”, on line 2, should be changed to – a Brushless direct current (BLDC) motor--.
	For claim 1, the recitation “
    PNG
    media_image1.png
    13
    12
    media_image1.png
    Greyscale
”, on line 11, should be changed to –
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
--.
	For claim 1, the recitation “
    PNG
    media_image3.png
    13
    18
    media_image3.png
    Greyscale
”, on line 13, should be changed to --
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
--.
	For claim 2, the recitation “
    PNG
    media_image3.png
    13
    18
    media_image3.png
    Greyscale
”, on line 2, should be changed to --
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
--.
For claim 7, the recitation “the current I”, on line 13, should be changed to – a current I--.
For claim 8, the recitation “the voltage E across the motor’s coils”, on line 4, should be changed to – a voltage E across the motor’s coils--.
For claim 9, the recitation “a BLDC motor”, on line 1, should be changed to – a Brushless Direct Current (BLDC) motor--.
For claims 13 and 14, the recitations “the voltage E across the motor’s coils”, on line 2 and “the regeneration current”, on line 3, should be changed to – a voltage E across the motor’s coils-- and – a regeneration current--, respectively.
For claim 19, the recitation “the desired current”, on line 2, should be changed to – a desired current--.
For claim 21, the recitations “the required speed”, on lines 2-3; “the braking torque”, on line 3 and “the reverse current”, on line 4, should be changed to – a required speed--; – a braking torque--; and --a reverse current--; respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the recitations “the level and phase of input voltages”, “the instantaneous angle 
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
 of the rotor”, “the input power P to all phases”, “the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value” and “the inverter’s modulation level” are recited on lines 4 and 11-14. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the “the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value” stands for. It is indefinite because “the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value” is considered as phase difference between one of the input voltages and others of the input voltages; phase difference between phase voltage of one of the separate coils and phase voltage of others of the separate coils; or phase difference between the voltage applied to the motor and the motor current. Clarification is required. 
Claims 2-8 are rejected due to their dependencies on the base claim 1.
Claim 7 is indefinite because the limitations “a) providing a BLDC motor having separate coils; b) providing a controller for controlling the level and phase of input voltages supplied to said separate coils; c) providing a controlled inverter with outputs, for applying phase separated input voltages to each of said separate coils at desired timing for each input voltage, determined by said controller; d) providing a power source for feeding power to said controlled inverter”, on lines 2-8, lack clear antecedent basis.  It is unclear whether the above recited limitations are the same as “a) providing a BLDC motor having separate coils; b) providing a controller for controlling the level and phase of input voltages supplied to said separate coils; c) providing a controlled inverter with outputs, for applying phase separated input voltages to each of said separate coils at desired timing for each input voltage, determined by said controller; d) providing a power source for feeding power to said controlled inverter”; respectively, as recited on lines 3-9 of the base Claim 1 or different.  Appropriate correction and/or clarification is required.
Claim 8 is rejected due to their dependencies on the base claim 7.
For claim 9, the recitations “the level and phase of input voltages”, “the instantaneous angle 
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
 of the rotor”, “the current I”, “the input power P”, “the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value” and “the inverter’s modulation level” are recited on lines 3 and 12-15. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the “the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value” stands for. It is indefinite because “the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value” is considered as phase difference between one of the input voltages and others of the input voltages; phase difference between phase voltage of one of the separate coils and phase voltage of others of the separate coils; or phase difference between the voltage applied to the motor and the motor current. Clarification is required. 
Claims 10-21 are rejected due to their dependencies on the base claim 9.
Claim 10 is indefinite because the limitations “ b) a bidirectional Buck-boost converter connected to said bidirectional bridge; c) a plurality of bridges, each of which distributing an input voltage Vin to a corresponding coil of said motor, lack clear antecedent basis.  It is unclear whether the above recited limitations are the same as “d) an up/down DC-DC converter for converting said feeding power to said input voltages according to a command signal provided by said controller; b) a controlled inverter with outputs, for applying phase separated input voltages to each of said separate coils at desired timing for each input voltage, determined by said controller; respectively, as recited on lines 9-10 and 5-7 of base claim 9 or different. Appropriate correction and/or clarification is required.
For claim 14, the recitations “said diodes” is recited on line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is indefinite because of the recitations “a first comparator for measuring the current and compared said current to a desired reference current lref and for outputting the difference between I” (emphasis added).  It is unclear, it cannot be determined what is being claimed here, for example, it is not clear the meaning of the term “difference between I”.  Correction and/or clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al. (hereinafter Kanehara, JP 2006-067667 A) in view of Sicard (EP 1416632 A1).
For claim 1, Kanehara discloses a method for efficiently providing drive power to a BLDC motor (Fig. 1 of Kanehara discloses a method for efficiently providing drive power to a BLDC motor 3 – see Kanehara, Fig. 1, Abstract, paragraphs [0002]-[0003]), comprising:
a) providing a BLDC motor having separate coils (Fig. 1 of Kanehara discloses providing a BLDC motor 3 having separate coils U, V and W – see Kanehara, Fig. 1, paragraph [0032], lines 1-3):
b) providing a controller for controlling the level and phase of input voltages supplied to the separate coils (Fig. 1 of Kanehara discloses providing a controller 4 for controlling the level and phase of input voltages supplied to the separate coils U, V, W – see Kanehara, Fig. 1, paragraphs [0011] and [0019]);
c) providing a controlled inverter with outputs, for applying phase separated input voltages to each of the separate coils at desired timing for each input voltage, determined by the controller (Fig. 1 of Kanehara discloses providing a controlled inverter 2 with outputs (see Kanehara, Fig. 1, paragraph [0019], lines 3-4), for applying phase separated input voltages to each of the separate coils U, V, W at desired timing for each input voltage, determined by the controller 4 – see Kanehara, Figs. 1 and 3-4, paragraphs [0019], [0031]-[0033])  ;
d) providing a power source for feeding power to the controlled inverter (Fig. 1 discloses providing a power source DC for feeding power to the controlled inverter 2 – see Kanehara, Fig. 1, paragraphs [0011], lines 1-3 and [0019], lines 1-3); the controller is adapted to:
g) for each input voltage, calculate the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value (see Kanehara, Fig. 1, paragraph [0011] and [0016]) and the inverter’s modulation level (see Kanehara, Fig. 1, paragraphs [0011] and [0031]) that correspond to the input power P and feed the phase difference value to the controlled inverter (see Kanehara, Fig. 1, paragraphs [0011], [0031] and [0042]).
Kanehara is silent for disclosing step f) measure the input power P to all phases. However, Kanehara discloses measuring the input voltage of each phase (see Kanehara, Fig. 3, paragraphs [0031]-[0032])  and current  (output bus current via shunt resistor 6 and differential amplifier circuit 7 – see Kanehara, Figs. 1 and 4, paragraphs [0019] and [0034]). It is well-known in art that the power P is the product of voltage and current.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include measuring the input power P of all phases into Kanehara’s system for purpose of controlling power of motor control system efficiently.
Kanehara is silent for disclosing step e) sample the instantaneous angle 
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
 of the rotor of the BLDC motor.
However, Sicard discloses step e) sample the instantaneous angle 
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
 of the rotor of the BLDC motor (see Sicard, Fig. 2, paragraph [0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Kanehara to incorporate teaching of Sicard for purpose of controlling motor of motor control system accurately.
For claim 2, Kanehara in view of Sicard disclose the method according to claim 1, wherein the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value is calculated for obtaining one or more of the following:
- desired angular velocity ω
- desired torque;
- desired phase current.
(see Kanehara, Fig. 1, paragraphs [0030]-[0031] and [0047]-[0048]). 
For claim 3, Kanehara in view of Sicard disclose the method according to claim 1, further comprising providing an up/down DC-DC converter for converting the feeding power to the input voltages according to a command signal provided by the controller (see Kanehara, Fig. 1, paragraph [0013]).
For claim 5, Kanehara in view of Sicard disclose the method according to claim 1, wherein the inverter’s modulation type is Pulse Width Modulation or Space Vector Modulation (Fig. 1 of Kanehara discloses the inverter’s modulation type is Pulse Width Modulation – see Kanehara, Fig. 1, paragraphs [0011], [0028] and [0030]-[0031]).
Claims 4 and 6-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kanehara et al. (hereinafter Kanehara, JP 2006-067667 A) in view of Sicard (EP 1416632 A1), further in view of Thongam et al. (hereinafter Thongam, US 2018/0198401 A1).
For claim 4, Kanehara in view of Sicard disclose the method according to claim 1, wherein the power source (Fig. 1 of Kanehara discloses the power source DC).
Kanehara discloses the power source DC which is silent one of a battery and an AC power grid followed by a bridge rectifier. 
However, Thongam discloses the power source which is a battery (Fig. 1 of Thongam discloses the power source 11 which is a battery 11 – see Thongam, Fig. 1, paragraph [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Kanehara in view of Sicard to incorporate teaching of Thongam for purpose of reducing cost for powering motor control system.
For claim 6, Kanehara in view of Sicard disclose all limitations as applied to claim 3 above. Kanahera in view of Sicard disclose the DC-DC converter which is silent to be selected from the group of:
- bidirectional converter; 
- bidirectional Buck/boost converter, 
- bidirectional multiphase converter.
However, Thongam discloses the DC-DC converter which is selected from the group of bidirectional converter; bidirectional Buck/boost converter and bidirectional multiphase converter (Fig. 1 of Thongam discloses the DC-DC converter 15 which is selected from the group of bidirectional converter; bidirectional Buck/boost converter and bidirectional multiphase converter – see Thongam, Fig. 1, paragraphs [0016] and [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Kanehara in view of Sicard to incorporate teaching of Thongam for purpose of controlling power of motor control system efficiently.
For claim 7, Kanehara in view of Sicard disclose the method according to claim 1, comprising:
a) providing a BLDC motor having separate coils (same as explanation in claim 1 above);
b) providing a controller for controlling the level and phase of input voltages supplied to the separate coils (same as explanation in claim 1 above);
c) providing a controlled inverter with outputs, for applying phase separated input voltages to each of the separate coils at desired timing for each input voltage, determined by the controller (same as explanation in claim 1 above);
d) providing a power source for feeding power to the controlled inverter (same as explanation in claim 1 above);
e) providing an up/down DC-DC converter for converting the feeding power to the input voltages according to a command signal provided by the controller (Kanehara in view of Sicard are silent for disclosing providing an up/down DC-DC converter for converting the feeding power to the input voltages according to a command signal provided by the controller. However, Thongam discloses providing an up/down DC-DC converter 15 for converting the feeding power VB to the input voltages VDC according to a command signal provided by the controller 30 – see Thongam, Fig. 1, paragraph [0018]-[0020]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Kanehara in view of Sicard to incorporate teaching of Thongam for purpose of controlling power of motor control system efficiently), the controller is adapted to:
f) sample the instantaneous angle 
    PNG
    media_image2.png
    12
    13
    media_image2.png
    Greyscale
 of the rotor of the BLDC motor (same as explanation in claim 1 above);
g) sample the input voltage Vin and the current I of each phase to obtain the input power P (same as explanation in claim 1 above); and
h) for each Vin, calculate the phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value that corresponds the input power P and feed the phase difference value to the up/down DC- DC converter, thereby causing the up/down DC-DC converter to apply each Vin to its corresponding coil at a specific timing for obtaining an optimal match between the each Vin and the current that is being built up in the corresponding coil (Kanehara in view of Sicard, further in view of Thongam discloses, for each Vin, calculate Kanehara’s  phase difference 
    PNG
    media_image4.png
    14
    22
    media_image4.png
    Greyscale
 value that corresponds the input power P and feed the phase difference value to Thongam’s up/down DC- DC converter 15, , thereby causing the up/down DC-DC converter 15 to apply each Vin to its corresponding coil at a specific timing for obtaining an optimal match between the each Vin and the current that is being built up in the corresponding coil -- (see Kanehara, Fig. 1, paragraphs [0011], [0031] and [0042] and Thongam, Fig. 1, paragraphs [0018]-[0020]).
For claim 8, Kanehara in view of Sicard, further in view of Thongam disclose the method according to claim 7, wherein the up/down DC-DC converter is bidirectional, for allowing excess power generated in the motor to flow back to the power source, for during regeneration operating mode, where the voltage E across the motor’s coils is greater than the input voltage Vin (Fig. 1 of Thongam discloses the up/down DC-DC converter 15 is bidirectional, for allowing excess power generated in the motor to flow back to the power source 11, for during regeneration operating mode, where the voltage E across the motor’s coils of motor 18 is greater than the input voltage VDC – see Thongam, Fig. 1, paragraphs [0016] and [0018]).
Conclusion
Because the scope of claims 9-21 cannot be determined due to the problems discussed above under 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraphs, no prior arts can be applied against these claims at this time. Note that this is not an indication for allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846